Exhibit 10.14


INDEPENDENT CONSULTING AGREEMENT


This Independent Consulting Agreement (“Agreement”), effective as of March 6,
2014 (“Effective Date”) is entered into by and between FLUOROPHARMA MEDICAL,
INC., a Nevada corporation (herein referred to as the “Company”), and THE DEL
MAR CONSULTING GROUP, INC., a California corporation and ALEX PARTNERS, LLC, a
Washington State Limited Liability Corporation (collectively hereinafter
referred to as the “Consultants” and each a “Consultant”), is dated as of March
24, 2014.


RECITALS


WHEREAS, the Company is a publicly-held corporation with its common stock traded
on the OTC Bulletin Board; and


WHEREAS, the Company desires to engage the services of the Consultants to assist
the Company in investor communications and public relations with existing
shareholders, brokers, dealers and other investment professionals as to the
Company’s current and proposed activities, and to consult with management
concerning such Company activities;


NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:


1.           Term of Consultancy.  The Company hereby agrees to retain the
Consultants to act in a consulting capacity to the Company, and the Consultants
hereby agrees to provide services to the Company for an initial four month
period commencing on the date hereof (the “Commencement Date”) and shall
continue for successive one month renewal periods unless terminated by either
party by written notice delivered to the other party not less than ten (10) days
prior to any renewal period (the “Term”).


2.1           IR Duties of Consultants.  During the Term, the Consultants agree
that they will provide the following specified consulting services through its
officers and employees:


(a) Consult with and assist the Company in developing and implementing
appropriate plans and means for presenting the Company and its business plans,
strategy and personnel to the financial community, establishing an image for the
Company in the financial community, and creating the foundation for subsequent
financial public relations efforts;


(b) Introduce the Company to the financial community, including, but not limited
to, retail brokers, buy side and sell side institutional managers, portfolio
managers, analysts, and financial public relations professionals;


(c) With the cooperation of the Company, maintain an awareness during the Term
of the Company’s plans, strategy and personnel, as they may evolve during such
period, and consult and assist the Company in communicating appropriate
information regarding such plans, strategy and personnel to the financial
community;


(d) Assist and consult with the Company with respect to its (i) relations with
shareholders, (ii) relations with brokers, dealers, analysts and other
investment professionals, and (iii) financial public relations;


(e) Perform the functions customarily performed by in-house investor relations
departments in public companies, including responding to telephone and written
inquiries (which may be referred to the Consultants by the Company); preparing
press releases for the Company’s review and approval, reports and other
communications with or to shareholders, the investment community and the general
public; consulting with the Company with respect to the timing, form,
distribution and other matters related to such releases, reports and
communications; and, at the Company’s request and subject to the Company’s
securing its own rights to the use of its names, marks, and logos, consulting
with respect to corporate symbols, logos, names, the presentation of such
symbols, logos and names, and other matters relating to corporate image;


 
-1-

--------------------------------------------------------------------------------

 
 
(f) Upon and with the Company’s direction, disseminate information regarding the
Company to shareholders, brokers, dealers, other investment community
professionals and the general investing public;


(g) Upon and with the Company’s direction, conduct meetings, in person or by
telephone, with brokers, dealers, analysts and other investment professionals to
communicate with them regarding the Company’s plans, goals and activities, and
assist the Company in preparing for press conferences and other forums involving
the media, investment professionals and the general investment public;


(h) Otherwise perform as the Company’s Consultants for investor relations with
financial professionals;


(i)  At the Company’s request, review business plans, strategies, mission
statements, budgets, proposed transactions and other plans for the purpose of
advising the Company of the public relations implications thereof; and


3.           Allocation of Time and Energies.  The Consultants hereby promise to
perform and discharge diligently and faithfully the duties detailed in Section 2
above, and such further responsibilities which may be assigned to the
Consultants from time to time by the officers and duly authorized
representatives of the Company in connection with the conduct of its investor
relations and corporate communications activities (collectively, the
“Services”). Although no specific hours-per-day requirement will be required,
the Consultants and the Company agree that during the Term the Consultants will
perform the Services in a full, diligent and professional manner.


4.           Remuneration.  In consideration for performing the Services and for
other good and valuable consideration, the Company agrees to pay to the
Consultants as follows:


4.1           During the Term, the Company will pay The Del Mar Consulting
Group, Inc. a cash retainer of $6,000 per month and Alex Partners, LLC a cash
retainer of $4,000 per month, the first monthly payment(s) being due and payable
on March 31, 2014 and each subsequent payment(s) being due and payable on the
fifteenth day of the month.


4.2            The Company shall pay the Consultants an upfront fee of $125,000
(the “Upfront Fee”). The Upfront Fee shall be due and payable within ten (10)
days following the Commencement Date. At the Company’s sole discretion, the
Upfront Fee may be paid in cash or restricted shares (the “Restricted Shares”)
of the Company’s common stock, $0.001 par value per share (“Common Stock”) based
on the Market Price of the Common Stock.  The Company agrees to pay 60% of the
Upfront Fee to The Del Mar Consulting Group, Inc. and 40% of the Upfront Fee to
Alex Partners, LLC.


4.3           Unless this Agreement has been terminated in accordance with the
provisions of Section 1 hereof, the Company shall pay the Consultants a renewal
fee of $125,000 (the “Renewal Fee”). The Renewal Fee shall be due and payable
within ten (10) days following the five month anniversary of the Commencement
Date. At the Company’s sole discretion, the Renewal Fee may be paid in cash or
Restricted Shares based on the Market Price of the Common Stock. The Company
agrees to pay 60% of the Renewal Fee to The Del Mar Consulting Group, Inc. and
40% of the Renewal Fee to Alex Partners, LLC.


4.4           For purposes of this Section 4, “Market Price” shall be the lower
of (i) the closing bid price of the Common Stock on the trading day immediately
preceding the Effective Date or (ii) the volume weighted average price of the
Common Stock for the five (5) trading days immediately preceding the Effective
Date.


4.5           The Company warrants that the Restricted Shares, if and when
issued to the Consultants, will be duly authorized by the Company’s Board of
Directors and validly issued.

 
-2-

--------------------------------------------------------------------------------

 
 
4.6           The Consultants acknowledges that any Restricted Shares that may
be issued pursuant to this Agreement have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”) and accordingly are
“restricted securities” within the meaning of Rule 144 of the Securities
Act.  As such, the Restricted Shares may not be resold or transferred unless the
Company has received an opinion of counsel and in form reasonably satisfactory
to the Company that such resale or transfer is exempt from the registration
requirements of that Securities Act.  Consultants agree that during the Term,
that it will not sell or transfer any of the Restricted Shares, registered or
unregistered, issued to it by the Company hereunder. If and when Consultants
sell any of the Restricted Shares in a manner that complies with an exemption
from registration, the Company will promptly instruct its counsel to issue to
the transfer agent an opinion permitting removal of any restrictive legend
indefinitely if such sale is pursuant to Rule 144, provided that the Consultants
deliver reasonably requested representations in support of such opinion.  The
Company agrees to bear all of the cost(s) of any such legal opinion(s) and
removal of restrictive legends and reissuance of shares free of restrictive
legends.


4.7           In connection with the possible acquisition of Restricted Shares,
the Consultants represent and warrants to Company as follows:


(a)           The Consultants have been afforded the opportunity to ask
questions of and receive answers from duly authorized officers or other
representatives of the Company concerning an investment in the Restricted
Shares, and any additional information that the Consultant have requested.


(b)           The Consultants’ investment in restricted securities is reasonable
in relation to the Consultants’ net worth, which is in excess of ten (10) times
the Consultants’ cost basis in the Restricted Shares.  The Consultants have
experience in investments in restricted and publicly traded securities, and the
Consultant have experience in investments in speculative securities and other
investments that involve the risk of loss of investment.  The Consultants
acknowledge that an investment in the Restricted Shares is speculative and
involves the risk of loss.  The Consultants have the requisite knowledge to
assess the relative merits and risks of this investment without the necessity of
relying upon other advisors, and the Consultants can afford the risk of loss of
their entire investment in the Restricted Shares.  The Consultants are
accredited investors, as that term is defined in Regulation D promulgated under
the Securities Act.


(c)           The Consultants will be acquiring the Restricted Shares for the
Consultants’ own accounts for long-term investment and not with a view toward
resale or distribution thereof except in accordance with applicable securities
laws.


4.8           In the event that any payments are made to the Consultants in
Restricted Shares, then if at any time after the effective date of this
Agreement, the Company proposes to file a registration statement with respect to
its Common Stock (other than in connection with a primary offering of its
securities, a transaction contemplated by Rule 145 promulgated under the
Securities Act or pursuant to Form S-8 or any equivalent form), the Company
shall notify the Consultants at least ten (10) days prior to the filing of such
registration statement and will offer to include in such registration statement
all of the Restricted Shares issued to the Consultants hereunder.  In a written
notice to be delivered to the Company within ten (10) days after receipt of any
such notice from the Company, the Consultants shall state the number of the
Restricted Shares that they wish to register for resale and distribution
publicly under the proposed registration statement.  The Company will also use
its reasonable commercial efforts, through its officers, directors, auditors and
counsel in all matters necessary or advisable, to include within the coverage of
each such registration statement (except as hereinafter provided) the Restricted
Shares that Consultants have advised the Company that the Consultants wish to
register pursuant to such registration statement for resale and distribution, to
prosecute each such registration statement diligently to effectiveness, and to
cause such registration statement to become effective as promptly as
practicable.  Notwithstanding the foregoing, the Company makes no representation
or warranty as to its ability to have any registration statement declared
effective.  In the event the Company is advised by the staff of the SEC, or any
applicable self-regulatory or state securities agency that the inclusion of the
Restricted Shares will prevent, preclude or materially delay the effectiveness
of a registration statement filed, the Company, in good faith, may amend such
registration statement to exclude the Restricted Shares without otherwise
affecting the Consultants’ rights to any other registration statement


 
-3-

--------------------------------------------------------------------------------

 
 
5.           Assignability of Services.  The Consultants’ services under this
Agreement are offered to Company and may be assigned by Company to any entity
with which Company merges with or which acquires the Company or substantially
all of its assets.  In the event of such merger or acquisition, all compensation
to Consultants herein shall remain due and payable.  The Consultants may not
assign their rights or delegate their duties hereunder without the prior written
consent of Company.


6.           Expenses.  The Consultants agree to pay for all of its expenses
incurred in connection with the delivery of services hereunder other than
extraordinary items (including travel required by/or specifically requested by
the Company, luncheons or dinners to groups of investment professionals, mass
emailing to a sizable percentage of the Company’s constituents, investor
conference calls, print advertisements in publications) approved by the Company
in writing prior to its incurring an obligation for reimbursement. The Company
agrees and understands that the Consultants may participate in the preparation
of but will not be responsible for preparing or mailing due diligence and/or
investor packages on behalf of the Company.


7.           Indemnification.  The Company warrants and represents that all
written communications, documents or materials furnished to the Consultants or
the public by the Company with respect to financial affairs, operations,
profitability and strategic planning of the Company are accurate in all material
respects and the Consultants may rely upon the accuracy thereof without
independent investigation. The Company will protect, indemnify and hold harmless
the Consultants against any claims or litigation including any damages,
liability, cost and reasonable attorney’s fees as incurred with respect thereto
resulting from Consultants’s communication or dissemination of any said
information, documents or materials unless resulting from the Consultants’s
communication or dissemination of information not provided by the Company or in
a manner not authorized by the Company in writing.


8.           Representations.  The Consultants represents that they are not
required to maintain any licenses and registrations under federal or any state
regulations necessary to perform the Services. The Consultants acknowledge that,
to the best of their knowledge, the performance of the Services will not violate
any rule or provision of any regulatory agency having jurisdiction over the
Consultants. The Consultants acknowledge that, to the best of its knowledge,
Consultants and its officers and directors are not the subject of any
investigation, claim, decree or judgment involving any violation of federal or
state securities laws, rules or regulations. The Consultants further acknowledge
that they are not a securities broker dealer or a registered investment advisor.
The Company acknowledges that, to the best of its knowledge, that it has not
violated any rule or provision of any regulatory agency having jurisdiction over
the Company with respect to the engagement of the Consultants.


9.           Legal Representation.  Each of the Company and the Consultants
represent that they have consulted with independent legal counsel and/or tax,
financial and business advisors, to the extent that they deemed necessary.


10.           Status as Independent Contractors.  The Consultants’ engagement
pursuant to this Agreement shall be as independent contractors, and not as an
employee, officer or other agent of the Company. Neither party to this Agreement
shall represent or hold itself out to be the employer or employee of the
other.  The Consultants further acknowledge the consideration provided
hereinabove is a gross amount of consideration and that the Company will not
withhold from such consideration any amounts as to income taxes, social security
payments or any other payroll taxes unless required by law. All such income
taxes and other such payment shall be made or provided for by the Consultants
and the Company shall have no responsibility or duties regarding such matters.
Neither the Company nor the Consultants possesses the authority to bind each
other in any agreements without the express written consent of the entity to be
bound.


11.           Attorneys’ Fees.  If any legal action or any arbitration or other
proceeding is brought for the enforcement or interpretation of this Agreement,
or because of an alleged dispute, breach, default or misrepresentation in
connection with or related to this Agreement, the successful or prevailing party
shall be entitled to recover reasonable attorneys’ fees and other costs in
connection with that action or proceeding, in addition to any other relief to
which it or they may be entitled.
 
12.           Waiver.  The waiver by either party of a breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver of any subsequent breach by such other party.

 
-4-

--------------------------------------------------------------------------------

 
 
13.           Notices.  All notices, requests, and other communications
hereunder shall be deemed to be duly given if sent by U.S. mail, postage
prepaid, addressed to the other party at the address as set forth herein below:


To the Company:


Thijs Spoor, CEO
FluoroPhrama Medical, Inc.
8 Hillside Avenue; Suite 207
Montclair NJ, 07042
 tspoor@fluoropharma.com


To the Consultants:


Robert B. Prag, President
The Del Mar Consulting Group, Inc.
2455 El Amigo Road
Del Mar, CA 92014
bprag@delmarconsulting.com


and


Scott Wilfong President
Alex Partners, LLC
511 7th Ave. #2
Kirkland, WA 98033
scott@alexpartnersllc.com
 
It is understood that either party may change the address to which notices for
it shall be addressed by providing notice of such change to the other party in
the manner set forth in this paragraph.


15.           Choice of Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of New York.


16.           Complete Agreement.  This Agreement contains the entire agreement
of the parties relating to the subject matter hereof. This Agreement and its
terms may not be changed orally but only by an agreement in writing signed by
the party against whom enforcement of any waiver, change, modification,
extension or discharge is sought. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
shall constitute one agreement.  A telefacsimile of this Agreement may be relied
upon as full and sufficient evidence as an original.


 
-5-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


Company:


FLUORORPHARMA MEDICAL, INC.
 
By:           /s/ Thijs
Spoor                                                      
Name: Thijs Spoor
Title:           Chief Executive Officer


Consultant:


THE DEL MAR CONSULTING GROUP, INC.
 
By:           /s/ Robert B.
Prag                                                      
Name:           Robert B. Prag
Title:  President


Consultant:


ALEX PARTNERS, LLC
 
By:           /s/ Scott
Wilfong                                                      
Name:           Scott Wilfong
Title:           President